Citation Nr: 1708803	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease with tendonitis and chondromalacia.

2.  Entitlement to a compensable initial rating for left knee surgical scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from October 1982 to January 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A July 2016 rating decision assigned a higher initial rating of 10 percent for left knee degenerative joint disease with tendonitis and chondromalacia effective February 1, 2009, the day after the Veteran's separation from active service and granted service connection for left knee surgical scars and assigned a noncompensable initial rating effective February 1, 2009, the day after the Veteran's separation from active service.  In this regard, the Board notes that the Veteran did not express disagreement with the initial rating assignment concerning the grant of service connection for left knee surgical scars.  However, the Board finds that the issue of entitlement to a compensable initial rating for left knee surgical scars is part and parcel of the claim for a higher initial rating for left knee degenerative joint disease with tendonitis and chondromalacia.  The issue is therefore on appeal, as shown on the title page of this remand.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the evidence indicates that the Veteran's employment would be impacted by his knee disability; neither the Veteran nor the record indicates that he is unemployable due to his service-connected left knee disabilities.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the Veteran's case for additional development, to include a new VA examination.  The Board's remand requested that the VA examiner provide range-of-motion findings in degrees including findings based on active motion, passive motion, and repetitive motion.  The examiner was also asked to address whether there was evidence of removed or dislocated semilunar cartilage and/or recurrent subluxation, and instability.  

The Veteran was provided a VA medical examination in April 2016.  While the examiner was requested to provide range-of-motion findings on active, passive, and repetitive motion, it is unclear to the Board whether such passive and active testing was completed.  Further, there is no indication of range-of-motion findings based on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In addition, as the VA medical examination of the knee will include findings relevant to the surgical scars of the left knee, the Board finds that the issues are inextricably intertwined.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board must defer adjudication of the issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to assess the current nature and severity of the Veteran's service-connected left knee disabilities.  The claims file must be reviewed.  Any medically indicated testing must be completed.  The examiner must complete the following: 

a)  Include range-of-motion findings on both active AND passive motion AND in weight-bearing AND nonweight-bearing.   If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

c) Address whether there is any instability or recurrent subluxation of the left knee.  

d) Address manifestations of the surgical scars of the left knee. 

Rationale must be provided for any opinion reached.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues must be readjudicated.  If any issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must include the laws and regulations pertaining to the rating of scars.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




